;,• j   . |l-




         IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS

                                       NO. 73,825



                       EX PARTE MOSES HENRY, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              FROM DALLAS COUNTY



                         The opinion was deliveredper curiam.


                                      OPINION



      This is a post-conviction application for writ ofhabeas corpus filed pursuant to
Article 11.07, V.A.C.C.P. Applicant was convicted ofaggravated assault, and the court
assessed punishment atten years imprisonment. This conviction was affirmed. Henry v.
State. No. 05-96-01983-CR (Tex. App.—Dallas, delivered August 20, 1998, no pet.).

       Applicant contends that he has not received credit for all ofthe time he spent in the
Dallas County jail on this cause. The trial court has entered findings of fact, after a
hearing, in which it determined that Applicant was confined prior to trial from February
10, 1995 to October 16, 1995, and also that he was continuously confined in the Dallas
County jail from the day he was sentenced, December 12, 1996, until he was admitted to
prison on January 4, 1999. The trial court also determined that Applicant has not received
credit for the latter period and recommended that Applicant receive additional credit.

       We agree, and reliefis granted. A defendant is entitled to credit on his sentence

for time confined in jail pending disposition ofhis appeal, unless he is released on bail.
Article 42.03 §3V.A.C.C.P. Applicant was not released from jail after he was sentenced
on December 12, 1996 until he was transferred to the Institutional Division. The

officials at the Texas Department ofCriminal Justice —Institutional Division are hereby
ordered to amend Applicant's records to reflect credit from the date Applicant was
sentenced, as well as the pretrial credit ordered in the judgment in Cause No. F95-43891-
IM in the 194th Judicial District Court ofDallas County.
       Copies of this opinion shall be sentto the Texas Board of Pardons and Paroles as

well as the Texas Department of Criminal Justice, Institutional and Parole Divisions.


DELIVERED JUNE 7, 2000

DO NOT PUBLISH